               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

JAY A. BLUM and A.B. (a minor        )
child),                              )
                                     )
                Plaintiffs,          )
                                     )
v.                                   )         CV419-291
                                     )
SALLY HORTAN PERRY, et al.,          )
                                     )
                Defendants.          )

                                 ORDER

     Plaintiff Jay A. Blum and his minor son, A.B., bring this suit

alleging multiple causes of action related to psychiatric and behavioral

modification services provided to A.B. by the various defendants. Doc. 1.

As no representative had appeared on behalf of A.B, the Court ordered

the plaintiffs to show cause as to why A.B. should not be dismissed from

this case. Doc. 12. In response, plaintiffs have identified Dr. Sheri Stein-

Blum as A.B.’s legal guardian and next friend. Docs. 14 & 15. However,

Dr. Stein-Blum is not a suitable representative for purposes of this

matter.

     Federal procedures permit a “next friend” or guardian ad litem to

represent and protect the interests of a minor party who lacks a duly

appointed representative.       See Fed. R. Civ. P. 17(c)(1).          The
representative, however, must be competent to provide adequate legal

representation. See 43 C.J.S. INFANTS § 416, fn. 1 (2019) (“To maintain

suit in federal court, a child or mental incompetent must be represented

by a competent adult.”). More clearly stated, the representative must be

an attorney or someone possessing similar training allowing them to

competently protect the interests of the minor while navigating the legal

and procedural requirements of litigation. (“[I]t is not in the interests of

minors or incompetents that they be represented by non-attorneys.

Where they have claims that require adjudication, they are entitled to

trained legal assistance so their rights may be fully protected.”).

     Plaintiffs have not claimed that Dr. Stein-Blum is an attorney or

has any legal training. In fact, her personal website promotes her as a

speech-pathologist and educator. Though these are laudable talents,

they do not provide the necessary competency in law to represent the

rights and interests of a minor child in a legal proceeding.

     As such, the Court will AFFORD plaintiffs one more opportunity

to arrange suitable representation for A.B. Within 14 days of this Order,

plaintiffs shall notify the Court that counsel has been retained or file a
motion requesting the appointment of counsel.1 Failure to abide by this

Order will result in a recommendation that A.B. be dismissed from this

case.

        SO ORDERED, this 17th day of December, 2019.



                                           ________________________________
                                             __________________________
                                           CHR
                                             HRISTO
                                                 T PH
                                                 TO  P ER L. RAY
                                             HRISTOPHER
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




1 The Court may appoint counsel in civil cases; however, such appointment is a
“privilege that is justified only by exceptional circumstances, such as where the facts
and legal issues are so novel or complex as to require the assistance of a trained
practitioner.” Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v.
Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987), and Wahl v. McIver, 773 F.2d 1169,
1174 (11th Cir. 1985)). Any motion by plaintiffs seeking the appointment of counsel
will not necessarily be granted.
